                                                                                                                                                                  1,

 · ~~~O~i~~-~B~(R~~~.0~2~ros~n~O~l9~)J~ud~g~me~nt~in~a~C~ri~m~in~al~Pe~tty~C~M~e~(M~o~di~fie~d~)~~~~~~-~~~~~~~~~~~....;.Pa~g~el~o~f~l
{'
                                                                                                                                                              0   I•
                                                                                                                                                                    .
                                                                                                                                                                  111



                                                                                                                                                                  "
                                                                                                                                                                  ii


                                       UNITED STATES DISTRICT COURT                                                                                               j:


                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                  l
                         United States of America                                          JUDGMENT IN A CRIMINAL CASE                                            I
                                                                                                                                                                  i:
                                    v.                                                     (For Offenses Committed On or After November 1, 1987)                  i

                     Julio Cesar Zepeda-Guendulain                                         Case Number: 3:19-mj-21877




     REGISTRATION NO. 74720298
                                                                                                                              MAY 1 0 2019                        I
     THE DEFENDANT:
                                                                                                             CL!i'I 1          •-.-;;~:----•. i
      IZJ pleaded guilty to count(s) ~l-=o~f-=C:.::o.::m:op:.::la=i.::nt.:__ _ _ _ _ _ _ _ _ _--l;jilso~u:;r:H:=GtiR:01.14IJ16Sio'11·1•s·l::'Tf!Fl§i0fT~~C-
                                      ,                                                                                   . ·'      ..,TQF-·c. A·
      D was found guilty to count(s)                                                                               ..______                 " Lli'OAN1A
          after a plea of not guilty.
                                                                                                                                                ..... -
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                  Nature of Offense                                                                      Count Number(s)
     8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                            1

      D The defendant has been found not guilty on count(s)
                                                                                  --------------~---~

      D Count(s) -------------~----dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   D TIME SERVED

       lg]Assessment: $10 WAIVED lg] Fine: WAIVED
      lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Friday, May 10, 2019                                                            I
                                                                                        Date of I position of Sentence
                                                                                                                                                                        I
     Received
                   DUS
                      1~ t::
                         '    /



                                                                                                          ESTANLE        NE
                                                                                                         ATES MAGISTRATE JUDGE
                                                                                                                                                                        I

                                                                                                                                                                        I
                                                                                                                                                                        I

      Clerk's Office Copy                                                                                                              3: l 9-mj-21877
